Citation Nr: 1202042	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  98-13 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from October 1964 to November 1966.

This appeal arises from an adverse decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, dated in December 1997, that, in pertinent part, denied service connection for PTSD. 

The Veteran testified before the RO's Decision Review Officer (DRO) in May 2003.  A transcript of that hearing is of record

In an August 2004 remand, the Board, noting that the Veteran potentially was seeking service connection for mental disorders related to service in addition to PTSD, reclassified his claim to one of "entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD)."  The Board then remanded this matter to the Appeals Management Center (AMC) to ensure compliance with all notice and development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 2011); to ensure that all records of any Social Security Administration (SSA) decision relating to the Veteran's claim or claims for disability benefits were obtained and associated with the claims file; to request from the Veteran any additional information that he could recall regarding his claimed PTSD stressors; to attempt to confirm the Veteran's claimed in-service stressors pursuant to a search of official service records; and to schedule the Veteran for a VA psychiatric examination for the purpose of determining the most appropriate diagnosis(es) of his mental disorder(s) and whether there was a link between any current psychiatric disorder(s) and service.  

In July 2009, the Board again remanded this matter to the AMC to ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and the notification requirements involving a claim for PTSD; attempt to obtain from the National Personnel Records Center (NPRC), or any appropriate records depository, the morning reports from Brookley AFB Hospital dated from September 3, 1965, to December 3, 1965; to send the Veteran's file to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request to provide any information that may corroborate the Veteran's alleged stressors; and to provide a VA psychiatric examination for the purpose of determining the most appropriate diagnosis(es) of the Veteran's mental disorder(s) and whether there was a link between any current psychiatric disorder(s) and service.  The record indicates that the AMC complied with the Board's remand instructions; therefore, the Board will proceed to adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that, as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

The Veterans Law Judge who signed the August 2004 and July 2009 remands is no longer employed with the Board.  Therefore, the undersigned Veterans Law Judge has been assigned to this case.
 

FINDINGS OF FACT

1.  The Veteran is not a combat Veteran nor did he experience any activity that caused him to fear hostile enemy or terrorist activity.

2.  The Veteran was diagnosed with a personality disorder during service, with associated depressive features and emotional immaturity.

3.  There is no superimposed disease or injury during service that created additional disability. 

4.  The Veteran has not experienced continuous acquired psychiatric disorder symptomatology since service.

5.  The Veteran does not have diagnosed PTSD related to a confirmed in-service PTSD stressor event.

6.  The Veteran does not have a psychiatric disorder that is related to service. 



CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include PTSD, is not warranted. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, the AMC provided VCAA notice in a July 2009 letter.  This notice satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Dingess.  The letter also provided specific information regarding the substantiation of a claim for PTSD.  

Although this notice was not issued prior to the December 1997 rating decision from which this appeal arises, the AMC subsequently re-adjudicated the Veteran's claims, as demonstrated by the June 2011 Supplemental Statement of the Case (SSOC).  As the SSOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication of the claim). 

The Board finds that all necessary assistance has been provided to the Veteran.  VA acquired the Veteran's VA treatment records and properly identified private treatment records to assist with the claim.  VA also attempted to procure all records which might corroborate the Veteran's claimed stressors.  The Board notes that the RO attempted to confirm the Veteran's claimed stressors by contacting the NPRC and the JSRRC.  In each instance, records, such as hospital morning reports, did not corroborate the Veteran's claimed stressors.  

In May 2011, VA provided the Veteran with a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  As will be explained below, the May 2011 VA examiner found that the Veteran did not have a current psychiatric disability related to service.  As the May 2011 VA examination report was written after an interview with the Veteran, a review of the claims file, a mental evaluation, and contains findings regarding the nature and etiology of the Veteran's claimed psychiatric disorders, the Board finds that the May 2011 VA psychiatric examination report is adequate for VA purposes.  Therefore, there is no duty to provide an additional examination or medical opinion for this claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered all evidence of record as it bears on the question of service connection for a psychiatric disorder.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.


Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

A personality disorder is not a disease or injury for VA compensation purposes absent competent medical evidence of a superimposed injury or disease resulting in additional psychiatric disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (West 2002 & Supp. 2011); VAOPGCPREC 82- 90; see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis of Service Connection for Psychiatric Disorder

The Veteran essentially contends that he developed PTSD or another psychiatric disorder as a result of his service.  The Veteran alleges that he developed a psychiatric disorder from the witnessing of various traumatic events during service, including the witnessing of the return of combat wounded from Vietnam, cleaning the site where an officer committed suicide, and seeing the body of a dead service member with whom he was acquainted.  He additionally alleged experiencing more "minor" traumatic events that were consistent with the general duties expected of a medical services specialist, such as treating cancer patients and putting stitches in individuals who attempted suicide.  The Veteran contends that the experiencing of these events resulted in the development of an acquired psychiatric disorder.  

Having reviewed the entire record of evidence, lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a psychiatric disorder, including PTSD.  

First, the Board finds that the Veteran is not a combat Veteran nor did he experience any activity during service that caused him to fear hostile enemy or terrorist activity.  Review of the Veteran's service personnel records indicates that his military occupational specialty (MOS) was that of a medical services specialist.  The Veteran has no combat citations, such as medals or awards indicative of combat experiences.  Moreover, although he served in the Vietnam era, the Veteran's service personnel records indicate that the Veteran had no foreign service during his period of active duty.  In fact, the Veteran does not contend that he experienced any combat situations or any experiences which caused him to fear hostile enemy or terrorist activity.  

The Veteran did not experience symptomatology of a psychiatric disorder that could be service connected during service.   The Board notes that the Veteran was diagnosed with a personality disorder during service, associated with depressive features, and emotional immaturity.  A personality disorder is not a disease for VA compensation purposes where, as in this case, there is no competent evidence of a superimposed disease or injury during service that created additional disability.   See 38 C.F.R. §§ 3.303(c), 4.9, 4.127. In an August 1964 service entrance examination report, a service examiner noted that the Veteran's psychiatric symptomatology was normal.  Subsequent service treatment records, dated prior to September 1966, contain no notations or diagnoses for psychiatric disorder symptomatology.  

Service personnel records indicate that the Veteran was referred for a September 1966 psychiatric evaluation prior to a court martial, as the Veteran was found forging checks dating back to January 1966.  Upon evaluation, the service examiner diagnosed an immature personality with depressive features reflected by emotional immaturity; tendency to engage in repetitive, compulsive, substitutive symbolic expression (e.g. stealing); insecurity; depressive trends; constricted affect; and impaired impulse control.  The evidence, both lay and medical, relates all the in-service psychiatric symptoms to the personality disorder, and contains no indication that the Veteran experienced a superimposed injury or disease resulting in additional psychiatric disability during service; therefore, the evidence does not indicate that the Veteran experienced symptomatology of a psychiatric disorder which might be service connected during service.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

The Board finds that the Veteran has not experienced continuous psychiatric disorder symptomatology since discharge from service, other than symptomatology attributable to the personality disorder.  The evidence, both lay and medical, does not indicate that the Veteran experienced any psychiatric symptomatology until August 2, 1968, nearly two years after discharge from service.  VA treatment records indicate that the Veteran voluntarily hospitalized himself on that date as he claimed to be experiencing suicidal thoughts due to depression related to marital difficulties.  Specifically, the Veteran reported that his wife had left him after he lost his job.  Of note, in the August 1968 VA treatment records, the Veteran reported being discharged as unfit from service due to alcoholism and check forgery, but the Veteran did not report experiencing any depression after discharge.  Throughout the August 1968 VA treatment records, the Veteran attributed his then current depression to the post-service marital difficulties he had been experiencing.  In an August 3, 1968 VA treatment record, the VA examiners diagnosed depressive reaction with suicidal preoccupation.  Yet, in an August 16, 1968 VA treatment record, the VA examiners indicated that the Veteran was using the hospital as a hiding place to avoid responsibilities as he had nowhere to go once he was discharged from treatment.  Of note, in an August 14, 1968 VA treatment record, the Veteran's wife reportedly told the hospital that the Veteran was nervous over their separation.  Moreover, the Veteran's wife stated that the Veteran had stolen from her family, been involved in a paternity case with another woman, and had been unable to work for the previous three months.  The records indicate that the Veteran was discharged from the hospital on August 23, 1968, as his mother arrived to take him with her.

Subsequent VA treatment records, beginning in February 1978, indicate that the Veteran again reported suicidal tendencies due to a major depressive episode related to marital difficulties.  The Veteran also reported, in lay statements, that he experienced a depressive episode, with suicidal tendencies, in 1972 or 1973.  Again, the Veteran reported that this symptomatology arose after an argument with his wife.  

The record does not indicate any treatment for a psychiatric related disorder, which the Veteran contemporaneously claimed to be related to service, until March 1995, over 28 years after the Veteran's discharge from service.  Of note, in his comments made to treating examiners, the Veteran did not attribute to service the psychiatric disorder symptomatology that he experienced during previous hospitalizations.  For these reasons, the Board finds that, other than personality disorder, the Veteran did not experience continuous psychiatric disorder symptomatology since service discharge.

The Board finds that the weight of the evidence demonstrates that Veteran did not experience an in-service stressor event.  During the May 2003 DRO personal hearing, the Veteran testified that he was assigned to clean up after the suicide of an officer on base.  The Veteran recalled that he had never been around so much blood prior to cleaning up after the colonel's death.  The Veteran also indicated that a fellow service member he had befriended had died in an automobile accident.  The Veteran reported that, although he did not witness the individual's death, he was present when the body bag containing the body reached the base.  Of note, the Veteran did not report recalling the dead man's name.  The Veteran also stated that he saw the walking wounded return from Vietnam.  In other statements, the Veteran recalled being exposed to dead bodies and severed limbs as part of his duties.  

The evidence of record does not corroborate any of the Veteran's claimed stressor events.  In the July 2009 letter, the Veteran was advised of the need to provide information that would allow for corroboration of the stressor events, such as the name of the colonel who committed suicide, the dates of the occurrences, and other information.  The Veteran did not provide this information.  The Veteran also did not submit evidence such as supporting statements from other individuals that would allow for corroboration.  The Board further notes that VA attempted to corroborate the Veteran's stressors by checking the Veteran's descriptions of seeing dead and wounded bodies with the morning reports of the hospital at which the Veteran was stationed, but such reports did not contain any corroborating evidence showing exposure to dead or wounded bodies.  The NPRC indicated that the morning reports did not contain any notations which would verify the Veteran's accounts.  As the Veteran is not a combat veteran and his stressors were not verified by corroborating evidence, the Board finds that the evidence of record does not support the Veteran's claim for PTSD.

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosed psychiatric disorder related to service.  In a March 1995 psychiatric examination report , the Veteran indicated that he had been diagnosed with PTSD.  He reported feelings of anger and depression; however, he attributed such feelings partly due to the manner in which VA had treated him.  He indicated that he experienced a (post-service) back injury in 1977 when a 2,000 pound tank fell on his back.  The Veteran stated the he was unable to do anything because of his back and, therefore, he is depressed.  The Veteran denied any current alcohol use, indicating that he had been sober for the past 16 months.  He indicated that he first started drinking alcohol when he was five years old and indicated that the drinking first became a problem after he turned 19.  He stated that he usually smoked one marijuana cigarette per day and that he had used LSD heavily in the past.  He indicated that he had used heroin, PCP, and cocaine in the past.  The Veteran also stated that he had used methamphetamines extensively in the past, although he had not used them in one-and-a-half years.  The Veteran stated that he had been arrested twice in the past, once for drug possession and once for traffic infractions.  The Veteran indicated that he had had several traffic infractions over the years.  

During the March 1995 private examination, the Veteran reported seeing many dead bodies and decapitated bodies during service as a medic.  The Veteran reported experiencing intrusive recollections, nightmares, reoccurring feelings, and problems related to symbol exposure.  He reported the need to avoid certain thoughts, feelings, activities, and situations in order to avoid feelings of irritation and anger.  The Veteran reported experiencing recurrent nightmares and sleep difficulties.  After an examination, the private examiner diagnosed recurrent moderate major depression, chronic PTSD, polysubstance abuse in full remission, and marijuana abuse.  

In an October 1995 private treatment record, the Veteran reported being hospitalized in 1968 and 1973 for PTSD and depression.  The Veteran stated that he was discharged from service in 1966 due to abuse of alcohol.

In an October 1997 VA PTSD examination report, the Veteran reported that the only extracurricular activity he participated in during high school was drinking.  He indicated that he was beaten on several occasions by his alcoholic father and was molested on one occasion by a cousin when he was eight years old.  The Veteran stated that he was picked up a few times by law enforcement during his childhood for breaking and entering, and breaking windows.  Yet, the Veteran stated that he never spent any time in "Juvenile Hall."  The Veteran indicated that he skirted the edge of the law most of the time as a child, as he was engaged in both lying and stealing.  The Veteran indicated that he was so good at lying and stealing as a child that he was never caught, and that this was probably to his detriment.  

During the October 1997 VA PTSD examination, the Veteran reported experiencing several traumatic events during service.  First, he indicated that he had to clean a room after a colonel shot himself in the head.  He could not recall the date of this event or the name of the colonel.  The Veteran stated that he also had to drive an ambulance to pick up the body of a fellow service member with whom he was not particularly close who died in a motorcycle accident.  The Veteran indicated that others had put the service member's body in a body bag prior to the Veteran's arrival at the scene of the accident and that he did not see the actual body.  He indicated that he took the body to the morgue having never opened the bag.  The Veteran stated that he had been court-martialed from service due to forgery.

In reporting events after service during the October 1997 PTSD examination, the Veteran recalled spending six or seven years in a southern California motorcycle gang.  During this time, he indicated that he accumulated about two hundred traffic tickets and had to spend between seven and eight years in county jail as a result.  The Veteran denied spending any time in state prison and denied being arrested for anything other than traffic offenses.  The Veteran indicated that he stopped drinking alcohol in 1983.  The Veteran denied using any drugs except for cannabis, which he smoked once or twice per day.  

During the October 1997 PTSD examination, the Veteran reported experiencing nightmares causing him to awaken screaming on a weekly to monthly basis.  He indicated that the content of the nightmares revolved around "bloody body parts."  When asked to be more specific, the Veteran stated that he was unable to relate the body parts to any particular scenario, but reported a vague feeling that the nightmare related to his job during service.  When asked to describe how he felt upon awakening, the Veteran did not describe any sympathomimetic symptoms, but instead indicated that he just felt depressed.  He then immediately began to talk about how he currently would sit with his back to the wall so no one could get behind him.  He indicated experiencing fear that someone would assault him due to an experience during which he was assaulted in jail in the 1970s.  He stated that couple of black men had jumped him from behind, broke his jaw, and gave him a concussion.  He indicated that he had been apprehensive, especially in crowds, ever since the assault.  He also indicated that he had dreams about being assaulted and about having ridden in the motorcycle gang.  He stated that he had stopped riding with the gang in 1973 or 1974, but indicated that the experience had made a lasting impression, particularly the things they had done to others.  He recalled beating others up and trying to run them off the road.  He indicated that he currently was fearful of retaliation.  He stated that he tried not to think about the past, although he felt particularly bad about the fact that he had someone killed over a drug deal.  The Veteran recalled that the killing occurred in 1967, and that he had ordered and paid for the killing, even though he did not participate.  

During the October 1997 PTSD examination, when the VA examiner asked the Veteran about his service experiences, the Veteran indicated that he had put the experiences behind him.  The Veteran stated that he did not enjoy being in service and was particularly angry because he was promised that he would be allowed to serve as a photographer, but was made to be a medic.  When asked about sleep patterns, the Veteran reported initial insomnia and indicated that he used cannabis to fall asleep.  He reported feelings of tiredness during the day, which he attributed to years of drug use.  He stated that he lacked initiative to do anything except gamble at a casino.  When asked how he could gamble at a casino considering his apprehension about crowds, the Veteran reported that he would stand against the wall while gambling.  The Veteran reported having a poor appetite.  The Veteran indicated that he had difficulty concentrating and was irritable for most of the time.  The Veteran reported feeling depressed 75 percent of the time and indicated that he felt hopeless about the future.  He endorsed having suicidal thoughts, but indicated that he had no plan and had never made a suicide attempt.  On a scale of zero to ten, with zero being the most depressed, the Veteran rated his depression as a three.

After the examination, the October 1997 VA examiner diagnosed dysthymic disorder; anxiety disorder, not otherwise specified (NOS) as characterized by partial symptoms of PTSD; cannabis dependence; and an antisocial personality disorder.  The VA examiner opined that the dysthymic disorder and anxiety disorder were not related to service.  In explaining the opinion, the VA examiner stated that the Veteran described some symptoms that were consistent with PTSD; however, the symptoms clearly were not related to service, but were related to experiences subsequent to discharge.  The VA examiner noted that the Veteran reported being involved in a motorcycle gang after service during which time the Veteran was involved in assaulting others.  Moreover, the Veteran reported being assaulted himself while in jail after service.  The Veteran reported having intermittent dreams about the post-service incidents and described avoidant behavior arising from them.  The VA examiner noted that the Veteran reported that he attempted not to think about the post-service incidents and did not like to talk about them.  The VA examiner also indicated that the Veteran had dysthymia symptomatology arising from his underlying personality disorder and potentially had health problems relating to his back.  The examiner also noted that the Veteran had significant post-service marital problems which might have contributed to his despondency.  

In a September 1999 VA treatment record, the Veteran described difficulty with sleep, concentration, and decreased energy, all of which he contributed to financial concerns.  He indicated that he had thousands of dollars in bills that he was incapable of paying.  The Veteran reported that he had PTSD related to service in that he worked at a stateside base and was in charge of handling bodies that returned from Vietnam.  The Veteran also recalled being hospitalized briefly after service in the early 1970s for suicidality and depression.  He indicated that he had experienced difficulties with anger control and impulsivity all his life.  He stated that he had been in jail roughly 20 times.  Over the past two months, he had experienced irritability and was worried about money.  

After an examination, the September 1999 VA examiner diagnosed bipolar disorder I.  The VA examiner stated that the Veteran had a long history of irritability and impulsivity.  The Veteran's behaviors had caused problems for him lately with gambling and spending, further amplifying his financial difficulties.  

In an October 1999 private treatment record, the Veteran reported experiencing PTSD symptomatology regarding dealing with the wounded and dying.  He stated that he had nightmares about trying to match up body parts.  After an examination, the VA examiner diagnosed bipolar disorder I.

At the May 2003 DRO personal hearing, the Veteran reported having to clean the room after an officer shot himself.  The Veteran stated that this was his first experience around so much blood.  The Veteran indicated that, although he had used alcohol socially, he started drinking heavily for the first time after this incident in order to fall asleep.  The Veteran reported having to treat people with stitches after incidents involving razorblades and firecrackers.  The Veteran reported treating the walking wounded who had returned from Vietnam.  When asked how the stressors he experienced during service affected him today, the Veteran stated that he did not understand himself what his stressors were.  The Veteran testified that the only thing he knew was that he would get angry and strike out at people close to him.  The Veteran stated that he had been married and divorced four times.  He indicated that his children were causing him a financial burden and that his daughter and two grandchildren were living with him in a one-bedroom apartment.  He stated that this situation was stressful.  

In a May 2011 VA PTSD examination report, the Veteran reported experiencing recent depression after the (post-service) death of a family member nine months prior to examination.  In detailing his childhood, the Veteran indicated that he was raised in a physically abusive household.  The Veteran indicated that he stayed to himself and began drinking at the age of eight.  The Veteran stated that his early alcohol usage resulted in drunken incidents during which he would break things due to his anger with his parents.  He also reported early behavior problems as he was involved in a break-in at the age of 15.

When asked by the May 2011 VA examiner about his in-service experiences, the Veteran stated that he was exposed to stressors during his work as a medical orderly.  Yet, the Veteran stated that he did not allow such stressors to get to him at the time.  The Veteran stated that he had to pick up a body bag of a fellow service member who was hit by a moving vehicle and killed.  He also indicated that he had to clean up after the suicide of a major.  He indicated that he never let these exposures to death affect him.  He further stated that he never wants to let anybody know what his feelings are.  The Veteran stated that he got drunk every night during service, forged a check in order to buy more alcohol, and the forgery of the check resulted in his discharge from service.

The Veteran told the May 2011 VA examiner that he experienced post-service nightmares after service about bloody body parts.  The Veteran indicated that these dreams decreased in frequency in the late 1970s.  He would still have such dreams off and on about once or twice per month or every two months.  He stated that he still did not watch war movies or movies with blood and gore.  The Veteran denied having any close friends, stating that he usually related to people over the internet.  He stated that he would go to casinos in the morning and play cards over the internet later in the day.  He denied suicide attempts.  He stated that he assaulted another man and gave him stitches soon after discharge.  The Veteran reported that he was last violent in about 2007 or 2008.  The Veteran reported experiencing hospitalization in 1968 and 1972 due to depression related to marital difficulties.  

After examination and a review of the claims file, the May 2011 VA examiner concluded that the Veteran distanced himself from any instances of stress or horror.  The Veteran instead focused on what had to be done and never allowed himself to feel the stress of situations.  The examiner indicated that the Veteran had some mild stress reactions over time after service including occasional nightmares.  The Veteran's had occasional nightmares related to service, to include seeing bloody body parts, but these occasional nightmares did not appear to have been interfering with the Veteran's life and were not diagnosable as either PTSD or another anxiety-related disorder.  The VA examiner noted that the Veteran isolated himself from others and lacked emotional contact with others.  The VA examiner opined that the isolation and lack of emotional contact were primarily related to the Veteran's pre-existing personality disorders.  The examiner also concluded that the Veteran's depression resulted from the (post-service) deaths of his family and loss of relationships.  This depression was also not related to service.  In the conclusions, the VA examiner indicated that the Veteran experienced some isolation and emotional distancing from others.  The VA examiner indicated that some of this particular symptomatology predated the Veteran's service.  

While the May 2011 VA examiner further concluded that the Veteran's occasional dreams and night time imagery of bloody body parts were related to service, such opinion is of no probative value because it is based upon the inaccurate factual assumption of the occurrence of in-service stressful events of exposure to bloody bodies.  In addition, the VA examiner indicated that these symptoms of occasional dreams and night time imagery of bloody body parts were not diagnosable as PTSD or any other anxiety related disorder.  

In conclusion, the May 2011 VA examiner diagnosed recurrent major depression in remission; cannabis dependence; alcohol dependence in remission; amphetamine dependence in partial remission; and antisocial personality disorder.  The VA examiner opined that major depression episodes were related to significant post-service relationship stressors.  The VA examiner also concluded that alcohol dependence and antisocial personality issues predated service.  The VA examiner noted that the Veteran did experience some PTSD/anxiety-related symptomatology in the past, but opined that such symptomatology was related to a beating the Veteran experienced while incarcerated, as noted in the March 1995 private psychiatric examination report.  The VA examiner also indicated that he was not currently diagnosing PTSD or an anxiety disorder.  For these reasons, the VA examiner opined that it was less likely than not that PTSD or anxiety related issues were related to service.  The VA examiner also noted that the Veteran abused alcohol, marijuana, and possibly other substances prior to, perhaps during, and after service.  The VA examiner assessed that this substance abuse was voluntary and not related to service.  

The Board notes that the May 2011 VA examiner erred in stating that the March 1995 private psychiatric examination report found that the Veteran's PTSD symptomatology was related to the post-service beating the Veteran experienced while incarcerated.  In fact, the March 1995 private psychiatric examination report did not offer a rationale of the Veteran's diagnosed PTSD.  Instead, the October 1997 VA PTSD examination report found that the Veteran had symptoms that were consistent with PTSD; however, the October 1997 VA examiner indicated that the symptoms clearly were not related to service, but rather to experiences subsequent to discharge, to include a post-service in-prison assault.  Yet, the Board finds that the May 2011 VA examiner's findings, indicating a lack of a nexus between an acquired psychiatric disorder and service, are consistent with the evidence of record, and supported by clinical findings of record and reasons stated by the VA examiner.  Therefore, considering the thorough review of the claims file, the interview with the Veteran, the mental examination, and the opinions based on the clinical record, the Board finds the May 2011 VA examiner's opinions to have probative value on the question of relationship between any psychiatric disorder and service.  See Prejean v. West, 13 Vet. App. 444, 448   (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis).

Pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131 (West 2002 & Supp. 2011), "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  Willful misconduct is defined as "an act involving conscious wrongdoing or known prohibited action."  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  See 38 C.F.R. § 3.1(n) (2011). 

Alcohol use is considered willful misconduct where one deliberately drinks a beverage to enjoy its intoxicating effects, and intoxication results proximately and immediately in disability or death.  See 38 C.F.R. § 3.301(c)(2) (2011).  Similarly, the progressive and frequent use of drugs to the point of addiction is considered willful misconduct.  Where drugs are used to experience their effects, and the effects result proximately and immediately in disability, the disability is considered the result of willful misconduct.  See 38 C.F.R. § 3.301(c)(3).  Yet, diseases or disabilities that are a secondary result of chronic alcohol or drug use are not considered to be of willful misconduct origin.  See 38 C.F.R. § 3.301(c)(2), (c)(3) . 

In Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001), overruling Barela v. West, 
11 Vet. App. 280 (1998), the Federal Circuit Court held that veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability.  Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.  This case primarily concerns situations where the veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etc., for his alcohol and/or drug abuse on the premise that it is proximately due to or the result of his service-connected psychiatric disability.  The converse of this, however, is not sustainable where he has abused alcohol and/or drugs and wants compensation for it as the primary condition as opposed to the secondary residual.

In an August 1997 statement, the Veteran claimed that service medical personnel prescribed him Ritalin in order to allow him to stay awake while performing in his in-service duties.  Subsequently, in the May 2011 VA PTSD examination report, the Veteran stated that he was given methamphetamines during service to stay awake during his duties as a night time orderly.  The Veteran stated that he continued to abuse methamphetamines until 1983, when he was arrested for possession of methamphetamines.  The Veteran stated that, after he was released from prison, he never returned to consistently using methamphetamines, but he did occasionally use them.  The last time he recalled using them was three months prior to the examination.  

The May 2011 VA examiner diagnosed, in part, amphetamine dependence in partial remission.  The VA examiner stated that the Veteran reported use of amphetamines during service in order to perform his duties.  The VA examiner relied on this inaccurate fact of use of amphetamines during service to arrive at the conclusion that amphetamine use in service apparently led to post-service methamphetamine dependence and abuse.  The VA examiner indicated that he could not verify the Veteran's in-service use of amphetamines, but thought that the Veteran's explanation seemed credible even in the light of other information; therefore,  base on the factually inaccurate assumption of use of amphetamines during service in order to perform his duties, the May 2011 VA examiner believed that the Veteran's amphetamine use was at least as likely as not related to service.

The Board finds that the weight of the evidence demonstrates that the Veteran was not in fact prescribed amphetamines in service, including for the purpose of carrying out his official duties.  Any use of amphetamines in service, if it occurred, would have been attributable to the Veteran's own willful misconduct.  Any use of amphetamines in service that subsequently led to use of post-service drug abuse, including amphetamines, is not a disability for which primary service connection can be granted.  The Veteran is not even seeking service connection for his alleged in-service amphetamine use.  Moreover, as the Veteran does not have a service-connected psychiatric disorder or in any other service-connected disorder to which could proximately cause amphetamine use, the Veteran cannot claim that the drug use is secondary to a service-connected psychiatric disability.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregarded, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this instance, the May 2011 VA examiner stated that the Veteran's claims regarding in-service use of amphetamines, specifically that he was prescribed the medication to stay awake, was credible.  

Having reviewed the record of evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's statements regarding in-service amphetamine use are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (finding that the Board may evaluate credibility by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  The Veteran's service treatment records contain no notation indicating that the Veteran was prescribed Ritalin or any other stimulant during service to stay awake.  Had the Veteran been prescribed such medication, the service treatment records would have included a notation regarding it, especially if it was prescribed in order to carry out official watch duties.  

In somewhat inconsistent statements, the Veteran told the May 2011 VA examiner that he needed amphetamines to stay awake during duty; however, he previously told the May 2003 DRO that he had to drink alcohol during service in order to fall asleep.  The Board finds that the Veteran's statements regarding in-service prescribed use of amphetamines to lack credibility due to the lack of notation in the service treatment records regarding amphetamine use and the inconsistency of the Veteran's statements. 

Moreover, the Board finds that the Veteran's lay statements regarding his medical and social history throughout the pendency of this appeal lack credibility due to inconsistency with other evidence of record and a propensity to not tell the truth.  During the May 2003 DRO hearing, the Veteran indicated that he did not drink to excess until confronted with the stresses of his in-service duties.  Yet, the Veteran admitted to the May 2011 VA examiner that he began drinking alcohol at the age of eight and that he would break objects when drunk prior to entry into service.  Moreover, in the October 1997 VA PTSD examination report, the Veteran specifically denied being arrested for anything other than traffic offenses.  Yet, in the May 2011 VA PTSD examination report, the Veteran admitted being arrested in 1983 for possession of methamphetamines.  Moreover, although the Veteran indicated that an incident in which he had to clean a room in which an officer committed suicide caused him trauma, the Veteran could not remember the officer's rank, referring to him as a colonel in the October 1997 VA PTSD examination report  and a major in the May 2011 VA PTSD examination report.  The Board notes that these obvious inconsistencies in statements made to VA personnel undermine the Veteran's credibility as to claimed in-service stressful events and onset of symptoms.  

Moreover, the Veteran has demonstrated an acknowledged propensity to state falsehoods.  The Veteran was discharged from service for check forgery, a crime of dishonesty in which the Veteran held himself out to be someone else.  Yet, in an October 1995 VA treatment record, the Veteran stated that he was discharged for abuse of alcohol.  Moreover, in the October 1997 VA PTSD examination report, the Veteran stated that he would lie when he was a child and indicated a propensity to get away with such behavior.  The Board notes that the Veteran's own reported propensity to lie, coupled with the check forgery during service, and the obvious inconsistencies in his statements noted above undermine any credibility his lay statements might have with regard to claimed in-service stressful events or the onset of psychiatric symptomatology.  For these reasons, the Board finds that the Veteran's reports of in-service stressful events, in-service amphetamine use for purposes of performing military duties, and continuous post-service symptoms lack credibility. 

Reviewing the record of evidence, the Board notes that the March 1995 private psychiatric examination report contains a diagnosis of PTSD, but does not include any finding regarding the etiology of the disorder.  The record also contains various VA treatment records indicating a diagnosis of PTSD based solely on the Veteran's non-credible report of his service history and in-service stressful events or in-service etiology that, if credible, would constitute willful misconduct (unauthorized amphetamine use), or that the competent evidence has related to a personality disorder.  As noted above, the Veteran's reports of his lay history are not credible; therefore, any diagnoses based upon them are not probative.  Reonal, 5 Vet. App. at 461 (1993).  As noted above, the Board finds the May 2011 VA medical examination report's findings regarding all matters except the Veteran's reported amphetamine use to have great probative value in this matter.  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a psychiatric disorder that is related to service.  

For these reasons, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for a psychiatric disorder, 

including PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


